DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Maulin Patel on 16 November 2021.

The application has been amended as follows: 

Claim 2 is amended as follows:
A window product, comprising: 
an insulating layer made of at least one insulation material; 
a metal coating layer bonded to at least a partial region of an inner surface of the insulating layer; and 

wherein at least a partial region of the metal coating layer is removed to form an electrode layer including an electrode pattern,
wherein the electrode pattern comprises a first pattern and a second pattern, each of the first pattern and the second pattern comprises a plurality of protruding regions electrically separated and a slot region provided between the plurality of protruding regions, [[and]]
wherein the electrode pattern is formed by a combination of the first pattern formed in an entire region of the electrode layer and the second pattern formed in the slot region of the first pattern, and
wherein the plurality of protruding regions are physically and electrically separated by the slot region.

Claim 4 is amended as follows:
A film, comprising: 
an insulating layer made of an insulation material; and
an electrode layer bonded to at least a partial region of one surface of the insulating layer and having an electrode pattern made of an electrode material in at least a partial region of one surface different from a surface bonded to the insulating layer,
wherein the electrode pattern comprises a first pattern and a second pattern, each of the first pattern and the second pattern comprises a plurality of protruding regions 
wherein the electrode pattern is formed by a combination of the first pattern formed in an entire region of the electrode layer and the second pattern formed in the slot region of the first pattern, and
wherein the plurality of protruding regions are physically and electrically separated by the slot region.

Claim 8 is amended as follows:
A window product, comprising: 
an insulating layer made of an insulation material; 
at least one electrode layer bonded to at least a partial region of an outer surface of the insulating layer and having an electrode pattern made of an electrode material in at least a partial region of one surface different from a surface bonded to the insulating layer; and 
at least one window, 
wherein the electrode pattern of the electrode layer comprises a first pattern and a second pattern, each of the first pattern and the second pattern comprises a plurality of protruding regions electrically separated and a slot region provided between the plurality of protruding regions, the plurality of protruding regions of the first pattern are intersected in a line, and the plurality of protruding regions of the second pattern are disposed in a grid shape, [[and]]
, and
wherein the plurality of protruding regions are physically and electrically separated by the slot region.

Claims 9-10 are canceled.


Allowable Subject Matter
Claims 2-5, 7-8, 11-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art to the amended claims is that of Dai et al. (US 2015/0229030 – previously cited).  Dai teaches frequency selective surfaces on automobile windows (abstract) including embodiments with plural patterns of raised features (Figures 5-6).  However Dai differs from the instant claims in that Dai specifically teaches where the coating sections are conductive (Paragraphs 34 and 38) and therefore teaches away from the claimed physically and electrically separated protruding regions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 19 October 2021, with respect to 35 USC 103 have been fully considered and are persuasive.  The rejections of claims 2-20 in view of Decroupet, Nakashima, and Rousselet have been withdrawn.  Per applicant’s amendments and the Examiner’s amendments as outlined above, the instant claims define a structure not disclosed by the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784